



Exhibit 10.7


SEPARATION AGREEMENT AND GENERAL RELEASE


This is a Separation Agreement and General Release (hereinafter referred to as
the "Agreement") between William J. Fair (hereinafter referred to as the
"Employee") and Penn National Gaming, Inc. and its affiliates (hereinafter
referred to as the "Employer"). In consideration of the mutual promises and
commitments made in this Agreement, and intending to be legally bound, Employee,
on the one hand, and the Employer on the other hand, agree to the terms set
forth in this Agreement.


1.    Employee is party to an Executive Agreement dated September 24, 2019, as
amended on January 23, 2020 (the "Executive Agreement"). Employer and Employee
hereby acknowledge that Employee’s employment was terminated on March 31, 2020.


2.    (a)    Following the execution of this Agreement, Employee will be
entitled to the post-employment benefits and subject to the post-employment
responsibilities set forth in Employee’s Executive Agreement.


(b)    If Employee accepts any employment with the Employer, or an affiliate or
related entity of the Employer, and becomes reemployed during the Severance
Period (as defined in the Executive Agreement), Employee acknowledges and agrees
that Employee will forfeit all future severance payments from the date on which
reemployment commences.


3.    (a)    When used in this Agreement, the word "Releasees" means the
Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, members, companies, partnerships, joint ventures and
other entities and their groups, divisions, departments and units, and their
past and present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.


(b)    When used in this Agreement, the word "Claims" means each and every
claim, complaint, cause of action, and grievance, whether known or unknown and
whether fixed or contingent, and each and every promise, assurance, contract,
representation, guarantee, warranty, right and commitment of any kind, whether
known or unknown and whether fixed or contingent.


4.    In consideration of the promises of the Employer set forth in this
Agreement and the Executive Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that Employee (on behalf of either
Employee or any other person or persons) ever had or now has against any and all
of the Releasees, or which Employee (or Employee’s heirs, executors,
administrators or assigns or any of them) hereafter can, shall or may have
against any and all of the Releasees, for or by reason of any cause, matter,
thing, occurrence or event whatsoever through the effective date of this
Agreement. Employee acknowledges and agrees that the Claims released in this
paragraph include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort on common law, and
(b) any and all Claims based on or arising under any civil rights laws, such as
any Pennsylvania employment laws, or Title VII of the Civil Rights Act of 1964
(42 U.S.C. § 2000e et seq.), or the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.) (hereinafter referred to as the "ADEA"), and (c) any
and all Claims under any grievance or complaint procedure of any kind, and (d)
any and all Claims based on or arising out of or related to Employee’s
recruitment by, employment with, the termination of Employee’s employment with,
Employee’s performance of any services in any capacity for, or any other
arrangement or transaction with, each or any of the Releasees. Employee also
understands, that by signing this Agreement, Employee is waiving all Claims
against any and all of the Releasees released by this Agreement; provided,
however, that as set forth in section 7 (f) (1) (c) of the ADEA, as added by the
Older Workers Benefit Protection Act of 1990, nothing


1

--------------------------------------------------------------------------------





in this Agreement constitutes or shall (i) be construed to constitute a waiver
by Employee of any rights or claims that may arise after this Agreement is
executed by Employee, or (ii) impair Employee’s right to file a charge with the
U.S. Securities and Exchange Commission (“SEC”), the U.S. Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”) or
any state agency or to participate in an investigation or proceeding conducted
by the SEC, EEOC, NLRB or any state agency or as otherwise required by law.
Notwithstanding the foregoing, Employee agrees to waive Employee’s right to
recover individual relief in any charge, complaint, or lawsuit filed by Employee
or anyone on Employee’s behalf, except that this does not waive the Employee’s
ability to obtain monetary awards from the SEC’s whistleblower program.


5.    Employee further certifies that Employee is not aware of any actual or
attempted regulatory, SEC, EEOC or other legal violations by Employer and that
Employee’s separation is not a result of retaliation based on any legal rights
or opposition to an illegal practice.


6.    Employee covenants and agrees not to sue the Releasees and each or any of
them for any Claims released by this Agreement and to waive any recovery related
to any Claims covered by this Agreement, subject to payment of the
post-employment benefits set forth in Employee’s Executive Agreement.


7.    Pursuant to the Defend Trade Secrets Act of 2016, Employee acknowledges
that Employee will not have criminal or civil liability under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, if Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
trade secret to Employee’s attorney, and may use the trade secret information in
the court proceeding, if Employee (X) files any document containing the trade
secret under seal, and (Y) does not disclose the trade secret, except pursuant
to court order.


8.    Employee agrees to provide reasonable transition assistance to Employer
(including without limitation assistance on regulatory matters, operational
matters and in connection with litigation) for a period of one year from the
execution of this Agreement at no additional cost; provided, such assistance
shall not unreasonably interfere with Employee’s pursuit of gainful employment
or result in Employee not having a separation from service (as defined in
Section 409A of the Internal Revenue Code of 1986). Any assistance beyond this
period will be provided at a mutually agreed cost.


9.    Employee agrees that, except as specifically provided in this Agreement,
there is no compensation, benefits, or other payments due or owed to Employee by
each or any of the Releasees, including, without limitation, the Employer, and
there are no payments due or owed to Employee in connection with Employee’s
employment by or the termination of Employee’s employment with each or any of
the Releasees, including without limitation, any interest in unvested options,
SARs, restricted stock or other equity issued to, expected by or contemplated by
any of the Releasees (which interest is specifically released herein) or any
other benefits (including, without limitation, any other severance benefits).
For clarity, Employee acknowledges that upon Employee’s separation date,
Employee has no further rights under any bonus arrangement or option plan of
Employer. Employee further acknowledges that Employee has not experienced or
reported any work-related injury or illness.


10.    Except where the Employer has disclosed or is required to disclose the
terms of this Agreement pursuant to applicable federal or state law, rule or
regulatory practice, Employer and Employee agree that the terms of this
Agreement are confidential. Employee will not disclose or publicize the terms of
this Agreement and the amounts paid or agreed to be paid pursuant to this
Agreement to any person or entity, except to Employee’s spouse, Employee’s
attorney, Employee’s accountant, and to a government


2

--------------------------------------------------------------------------------





agency for the purpose of payment or collection of taxes or application for
unemployment compensation benefits. Employee agrees that Employee’s disclosure
of the terms of this Agreement to Employee’s spouse, Employee’s attorney and
Employee’s accountant shall be conditioned upon Employee obtaining agreement
from them, for the benefit of the Employer, not to disclose or publicize to any
person or entity the terms of this Agreement and the amounts paid or agreed to
be paid under this Agreement. Employee understands that, notwithstanding any
provisions of this Agreement, Employee is not prohibited or in any way
restricted from reporting possible violations of law to a government agency or
entity, and Employee is not required to inform Employer if Employee makes such
reports.


11.    Employee agrees not to make any false, misleading, defamatory or
disparaging statements, including in blogs, posts on Facebook, twitter, other
forms of social media or any such similar communications, about Employer
(including without limitation Employer’s products, services, partners, investors
or personnel) and to refrain from taking any action designed to harm the public
perception of the Employer or any of the Releasees. Employee further agrees that
Employee has disclosed to Employer all information, if any, in Employee’s
possession, custody or control related to any legal, compliance or regulatory
obligations of Employer and any failures to meet such obligations.


12.    The terms of this Agreement are not to be considered as an admission on
behalf of either party. Neither this Agreement nor its terms shall be admissible
as evidence of any liability or wrongdoing by each or any of the Releasees in
any judicial, administrative or other proceeding now pending or hereafter
instituted by any person or entity. The Employer is entering into this Agreement
solely for the purpose of effectuating a mutually satisfactory separation of
Employee's employment.


13.    Sections 12 and 13 (Governing Law, Jurisdiction) of the Executive
Agreement shall also apply to this Agreement.


14.    This Agreement and the Executive Agreement (including, but not limited to
Sections 7 through 9) constitute a complete and final agreement between the
parties and supersede and replace all prior or contemporaneous agreements, offer
letters, severance policies and plans, negotiations, or discussions relating to
the subject matter of this Agreement and no other agreement shall be binding
upon each or any of the Releasees, including, but not limited to, any agreement
made hereafter, unless in writing and signed by an officer of the Employer, and
only such agreement shall be binding against the Employer.


15.    Employee is advised, and acknowledges that Employee has been advised, to
consult with an attorney before signing this Agreement.


16.    Employee acknowledges that Employee is signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms.


17.    All executed copies of this Agreement and photocopies thereof shall have
the same force and effect and shall be as legally binding and enforceable as the
original.


18.    Employee acknowledges that Employee has been given up to twenty-one (21)
days within which to consider this Agreement before signing it. Subject to
paragraph 19 below, this Agreement will become effective on the date of
Employee's signature hereof.


19.    For a period of seven (7) calendar days following Employee’s signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired. Employee may revoke this Agreement at any time within that seven (7)
day period, by sending a written notice of revocation to the Human Resources
Department of Employer. Such written notice must be actually received by the
Employer within that seven (7) day period in order to be valid. If a valid
revocation is received within that seven (7) day period, this Agreement shall


3

--------------------------------------------------------------------------------





be null and void for all purposes and no severance shall be paid. If Employee
does not revoke this agreement, payment of the severance pay amount set forth in
the Employee’s Executive Agreement will be paid in the manner and at the time(s)
described in the Executive Agreement.


IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of 4 pages.
EMPLOYER
 
 
EMPLOYEE
 
 
 
 
 
Penn National Gaming, Inc.


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carl Sottosanti
 
 
/s/ William J. Fair
 
Carl Sottosanti
 
 
William J. Fair
 
Executive Vice President, General Counsel and
 
 
 
Secretary
 
 
 
 
 
 
 
 
Date:
April 10, 2020
 
 
Date: 4/8/20





4